Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on October 23, 2018, and the telephone call on February 8, 2021.  The applicant’s claim for benefit of provisional application 62576198, filed October 24, 2017, has been received and acknowledged.  
Claims 1-24 are currently pending.  
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone call of February 8, 2021, as discussed further below.
Claims 12-24 have been examined.


	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for determining a product recommendation, classified in G06Q30/0631.
II. Claims 12-24, drawn to a method for receiving a product order from a user, classified in G06Q30/0601.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining a reward, based on one or more of the group consisting of: the user, the product, the vendor, and the review.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s Representative Michael Gnibus on February 5, 2021, to request an oral election to the above restriction requirement.  A provisional election was made in a follow-up voice message from Mr. Gnibus on February 8, 2021, without traverse to prosecute the invention of Group II, claims 12-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements filed January 24, 2019, and April 2, 2019, have been considered by the Examiner.

Specification
The use of the terms Google Play and Apple, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13:  Claim 13 recites “the review is associated with review information matches a predetermined review criterion.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting “with review information that matches.”
Claim 15:
Claims 16-17:  Claim 16 recites “the review comprises the answer to a question.”  It is unclear if this “question” is intended to be the same question that was previously recited in claim 12.  For purposes of examination, the Examiner is interpreting them as being the same.
Claim 17 inherits the deficiencies of claim 16.
Claim 17:  Claim 17 recites “a determined quality.”  It is unclear if this quality is determined as part of the recited method or if the determination occurs externally to the claims.  For purposes of examination, the Examiner is interpreting the determination as occurring outside of the claimed method.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 recites a method for providing a reward to a user in exchange for a product review.  With respect to claim 12, claim elements receiving a product order from a user, receiving, from the user, a review associated with the product, determining a reward, and providing the reward to the user, as drafted, cover a method of organizing a human activity, such as a commercial or business interaction.
The judicial exception is not integrated into a practical application.  In particular, claim 12 recites displaying and transmitting data.  These elements are considered to be insignificant extra-solution activity.  Accordingly, these additional elements do not impose any meaningful limits on the abstract idea. 
Thus, claim 12 is directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, claim 12 recites displaying and transmitting data.  Per MPEP 2106.05(d)(ll), elements such as receiving, transmitting, or displaying data over a network, i.e., using the internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1308, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F.3d 1350, 1355, 112 USPG2d 1093, 1098 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claim 12 is not patent eligible.
Claims 13-24 depend from claim 12.  Claims 13-15 and 17 are directed to determining the reward based on various factors and are further directed to the abstract idea.  Claim 15 is directed to the type of product and is further directed to the abstract idea.  Claim 16 is directed to the type of review and is further directed to the abstract idea.  Claim 18 is directed to transmitting information and, 
Thus, the claims are not patent eligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0037206 A1 to Falk et al. (hereinafter “Falk”), in view of US 2018/0182001 A1 to Ghoshal et al. (hereinafter “Ghoshal”).
Claim 12:  Falk discloses systems and methods “for automatically generating survey questions, receiving customer response feedback, and associating the feedback with purchase information.”  (See Falk, at least Abstract).  Falk further discloses:
receiving a product order from a user, the product order comprising a product selected from the plurality of products and associated with a vendor (See Falk, at least para. [0040], customer uses client device to make a purchase; para. [0041], purchase detail is collected by the client system including name and price and quantity of each item purchased; FIG. 3 and associated text, item 310, purchase detail is gathered by client using seller preferences);
transmitting a notification to the user to review the product (See Falk, at least para. [0053], server retrieves purchase detail associated with ;
receiving, from the user, a review associated with the product, the review comprising one or more of a rating, a comment and an answer to a question (See Falk, at least para. [0054], questions are displayed to the customer and answers are collected);
determining a reward, based on one or more of the group consisting of: the user, the product, the vendor and the review (See Falk at least para. [0067], promotions are automatically generated to reward customer feedback; para. [0068], determination is made as to whether a promotion should be generated; determination depends on many factors including how many questionnaires a customer has completed, items in the purchase transaction, and/or any other factors a seller prefers); and
providing the reward to the user (See Falk, at least para. [0069], promotion is generated and forwarded to the client computer to give to the customer).
Falk does not expressly disclose displaying a plurality of products for sale.
However, Ghoshal discloses systems and methods “for managing product reviews for users based on their social data, wherein the social data may  displaying a plurality of products for sale (See Ghoshal, at least FIG. 14 and associated text; para. [0150], user interface displays a list of products under a certain category that are for sale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk the ability of displaying a plurality of products for sale as disclosed by Ghoshal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to view reviews and ratings of products provided by social connections of the user because such “customization may provide highly relevant and reliable product reviews to the user from trustworthy reviewers.”  (See Ghoshal, at least paras. [0151] and [0002]).
Claim 13:  The combination of Falk and Ghoshal discloses all the limitations of claim 12 discussed above.
Falk further discloses wherein said determining the reward is further based on one or more of the group consisting of: the review is a first review received from the user (See Falk, at least para. [0068], determination is made as to whether a promotion should be generated; determination depends on many factors ; the review is a first review associated with the vendor received from the user; the review is a first review associated with the vendor received from any user; the review is associated with review information matches a predetermined review criterion; the product is a first product ordered by the user; the product is a first product associated with the vendor ordered by the user; the product is a first product associated with the vendor ordered by any user; and the product is associated with product information that matches a predetermined product criterion.
Claim 16:  The combination of Falk and Ghoshal discloses all the limitations of claim 12 discussed above.
Falk further discloses wherein:
the review comprises the answer to a question (See Falk, at least para. [0054], questions are displayed to the customer and answers are collected);
the question relates to a subjective value of the product (See Falk, at least FIG. 8 and associated text, question is “Did you enjoy your Chicken Burger?”); and
said determining the reward is further based on the answer to the question (See Falk, at least para. [0068], determination is made as to whether a promotion should be generated; determination depends on many factors including the feedback the customer provides).
Claim 17:  The combination of Falk and Ghoshal discloses all the limitations of claim 16 discussed above.
Falk further discloses wherein said determining the reward is further based on one or more of the group consisting of: the answer is a first answer received from the user (See Falk, at least para. [0068], determination is made as to whether a promotion should be generated; determination depends on many factors including how many questionnaires a customer has completed); the answer is a first answer to the question received from the user; the answer is a first answer to the question received from any user; the answer comprises a determined quality that meets a predetermined quality criterion; and the answer comprises a number of characters that is greater than or equal to a predetermined minimum number of characters.
Claim 18:  The combination of Falk and Ghoshal discloses all the limitations of claim 12 discussed above.
Falk further discloses transmitting a second notification to the user (See Falk, at least FIG. 9 and associated text, gift for responding to the survey is 20% off your next meal at Earl’s).

Claims 14 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Ghoshal as applied to claims 12 and 18 above, and further in view of US 2012/0246004 A1 to Book et al. (hereinafter “Book”).
Claim 14:
Neither Falk nor Ghoshal expressly discloses wherein the determining the reward is further based on one or more the group consisting of: a total number of reviews received from the user is greater than or equal to a predetermined review milestone; and a total number of products ordered by the user is greater than or equal to a predetermined order milestone.
However, Book discloses systems and methods “for encouraging customer interaction.”  (See Book at least Abstract).  Book further discloses that “customer interaction may include receiving a request by a user operating a mobile device to provide feedback associated with an experience at a merchant.”  (See Book, at least Abstract).  Book further discloses wherein the determining the reward is further based on one or more the group consisting of: a total number of reviews received from the user is greater than or equal to a predetermined review milestone (See Book, at least para. [0042], merchant selects a desired number of visits with a review to attain a certain reward; for example, 10 visits with a review equals a reward of 10% off of an entrée); and a total number of products ordered by the user is greater than or equal to a predetermined order milestone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability wherein the determining the reward is further based on one or more the group consisting of: a total number of reviews received from the user is greater than or equal to a predetermined review milestone; and a total number of products ordered by the user is greater than or equal to a predetermined order milestone as disclosed by 
Claim 19:  The combination of Falk and Ghoshal discloses all the limitations of claim 18 discussed above.
Falk further discloses wherein: the second notification instructs the user to use the reward (See Falk, at least FIG. 9 and associated text, gift for responding to the survey is 20% off your next meal at Earl’s).
Neither Falk nor Ghoshal expressly discloses said transmitting the second notification is based on one or more of the group consisting of: the user is located within a predetermined distance from the vendor; and the reward will expire within a predetermined amount of time.
However, Book discloses said transmitting the second notification is based on one or more of the group consisting of: the user is located within a predetermined distance from the vendor (See Book, at least para. [0056], current outstanding rewards are visible on the rewards or specials tab; may be presented when the user first arrives at the merchant location); and the reward will expire within a predetermined amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability of said transmitting the second notification is based on one or more of the group consisting of: the user is located within a predetermined distance from the vendor; and the reward will expire within a predetermined amount of time as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor feedback, create new relationships, and foster existing relationships while the customer is physically at a merchant location or a recent customer.”  (See Book, at least para. [0012]).
Claim 20:  The combination of Falk and Ghoshal discloses all the limitations of claim 18 discussed above.
Neither Falk nor Ghoshal expressly discloses wherein: the second notification includes information relating to a user location of the user; and said transmitting the second notification is based on one or more of the group consisting of: the user location is within a predetermined distance from a location of the product; the user location is within a predetermined distance from a destination location; the user location is within a predetermined distance from a location of a second user; the user location is within a predetermined distance from a location of a second vendor.
However, Book discloses wherein: the second notification includes information relating to a user location of the user (See Book, at least para. [0056], current outstanding rewards are visible on the rewards or specials tab; may be presented when the user first arrives at the merchant location); and said transmitting the second notification is based on one or more of the group consisting of: the user location is within a predetermined distance from a location of the product; the user location is within a predetermined distance from a destination location (See Book, at least para. [0056], current outstanding rewards are visible on the rewards or specials tab; may be presented when the user first arrives at the merchant location); the user location is within a predetermined distance from a location of a second user; the user location is within a predetermined distance from a location of a second vendor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability wherein: the second notification includes information relating to a user location of the user; and said transmitting the second notification is based on one or more of the group consisting of: the user location is within a predetermined distance from a location of the product; the user location is within a predetermined distance from a destination location; the user location is within a predetermined distance from a location of a second user; the user location is within a predetermined distance from a location of a second vendor as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor feedback, create new relationships, and foster existing relationships while the customer is physically at a merchant location or a recent customer.”  (See Book, at least para. [0012]).
Claim 21:  The combination of Falk and Ghoshal discloses all the limitations of claim 12 discussed above.
Neither Falk nor Ghoshal expressly discloses receiving a second product order from the user, the second product order comprising a second product selected from the plurality of products and associated with the vendor; determining a second reward, based on the second product order; and providing the second reward to the user.
However, Book discloses receiving [multiple] product order from the user, the [multiple] product order comprising [other] product selected from the plurality of products and associated with the vendor (See Book, at least para. [0014], customers who frequently provide feedback are to receive an even larger discount off a meal; para. [0039], merchants provide their customers with certain ranks based on the quantity and quality of feedback or reviews); determining [another] reward, based on the [multiple] product order (See Book, at least para. ; and providing the [another] reward to the user (See Book, at least para. [0056], current outstanding rewards are visible on the rewards or specials tab; may be presented when the user first arrives at the merchant location or after a visit; the Examiner notes that, per paragraph [0017], the review must be provided during or relatively soon after a visit; thus, the reward is provided after a review).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Book to include, along with the ability of receiving [multiple] product order from the user, the [multiple] product order comprising [other] product selected from the plurality of products and associated with the vendor; determining [another] reward, based on the [multiple] product order; and providing the [another] reward to the user, the ability of receiving a second product order from the user, the second product order comprising a second product selected from the plurality of products and associated with the vendor; determining a second reward, based on the second product order; and providing the second reward to the user
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability of receiving a second product order from the user, the second product order comprising a second product selected from the plurality of products and associated with the vendor; determining a second reward, based on the second product order; and providing the second reward to the user as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor feedback, create new relationships, and foster existing relationships while the customer is physically at a merchant location or a recent customer.”  (See Book, at least para. [0012]).
Claim 22:  The combination of Falk and Ghoshal and Book discloses all the limitations of claim 21 discussed above.
Neither Falk nor Ghoshal expressly discloses wherein the second reward is a loyalty reward.
However, Book discloses wherein the second reward is a loyalty reward (See Book, at least para. [0014], customers who frequently provide feedback are to receive an even larger discount off a meal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability wherein the second reward is a loyalty reward as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor feedback, create new relationships, and foster existing relationships while the customer is physically at a merchant location or a recent customer.”  (See Book, at least para. [0012]).
Claim 23:  The combination of Falk and Ghoshal and Book discloses all the limitations of claim 21 discussed above.
Neither Falk nor Ghoshal expressly discloses receiving, from the user, a second review associated with the second product, wherein said determining the second reward is further based on the second review.
However, Book discloses receiving, from the user, [multiple] review associated with [another] product (See Book, at least para. [0014], customers who frequently provide feedback are to receive an even larger discount off a meal; para. [0039], merchants provide their customers with certain ranks based on the quantity and quality of feedback or reviews), wherein said determining the second reward is further based on the second review (See Book, at least para. [0014], customers .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Book to include, along with the ability of receiving, from the user, [multiple] review associated with [another] product, wherein said determining the second reward is further based on the second review.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success and predictable results because each merchant can specify different criteria for achieving a particular rank level and receiving a reward and thus, if multiple reviews can lead to a second reward, so can a second review.  (See Book, at least para. [0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability of receiving, from the user, a second review associated with the second product, wherein said determining the second reward is further based on the second review as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor 
Claim 24:  The combination of Falk and Ghoshal and Book discloses all the limitations of claim 23 discussed above.
Neither Falk nor Ghoshal expressly discloses wherein the second reward is a repeat reviewer reward.
However, Book discloses wherein the second reward is a repeat reviewer reward (See Book, at least para. [0014], customers who frequently provide feedback are to receive an even larger discount off a meal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability wherein the second reward is a repeat reviewer reward as disclosed by Book since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow merchants to “directly communicate with customers to act upon poor feedback, create new relationships, and foster existing relationships while the customer is physically at a merchant location or a recent customer.”  (See Book, at least para. [0012]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Ghoshal as applied to claims 12 and 18 above, and further in view of US 2018/0047045 A1 to Bhakta (hereinafter “Bhakta”).
The combination of Falk and Ghoshal discloses all the limitations of claim 12 discussed above.
Neither Falk nor Ghoshal expressly discloses wherein: the product comprises a reservation for a user-defined length of time; and said determining the reward is further based on the user-defined length of time being less than or equal to a predetermined maximum amount of time.
However, Bhakta discloses a system and method “for hotel rewards where a guest makes a reservation or checks in to a hotel location.” (See Bhakta, at least Abstract).  Bhakta further discloses wherein: the product comprises a reservation for a user-defined length of time (See Bhakta, at least para. [0005], guest makes a reservation and stays at least one night); and said determining the reward is further based on the user-defined length of time being less than or equal to a predetermined maximum amount of time (See Bhakta, at least para. [0006], reward is calculated based on the number of nights stayed with the hotel location at one time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the survey system and method of Falk and the product review system and method of Ghoshal the ability wherein: the product comprises a reservation for a user-defined length of time; and said determining the reward is further based on the user-defined length of time being less than or equal to a predetermined maximum amount of time as disclosed by Bhakta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that the “member guest's previously logged and recorded stays at specific hotel locations within the hotel chain will be tracked and accumulated for larger earned reward options.” (See Bhakta, at least para. [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2006/0143068 A1 to Calabria is directed to a review engine that sorts product reviews according to a ranking derived from a user’s social network.

US 2009/0216617 A1 to Silman is directed to providing rewards to users for reviewing and assigning scores to media articles.

US 6,963,848 B1 to Brinkerhoff is directed to a system and method of encouraging customers to review purchased items by requesting reviews from customers a predetermined amount of time after the customer has purchased the item.

US 8,140,380 B2 to Keller et al. is directed to rewarding the provider of product reviews based on the usefulness of the reviews.

US 8,504,486 B1 to Pinto is directed to collecting and providing long-term reviews for products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625